Citation Nr: 0114076	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-20 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to service-connected residuals 
of a left ankle injury.  

2.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to service-connected residuals 
of a left ankle injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 1974 
and from January 1991 to July 1991.  He also served in the 
Reserve during the 1970s and 1980s.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 RO decision which denied 
service connection for right and left knee disabilities, 
claimed as secondary to service-connected residuals of a left 
ankle injury.  

In July 1990 the veteran requested an increased rating for 
his service-connected sinusitis.  This matter is directed to 
the attention of the RO for appropriate action.  


REMAND

The veteran claims that service connection is warranted for 
his right and left knee disorders.  Specifically, he has 
maintained that his current right and left knee conditions 
are proximately due to, or the result of, his service-
connected residuals of a left ankle injury.  After a 
preliminary review of the claims file, the Board determines 
that additional development is warranted.  

A review of his service medical records reveals that he 
injured his left ankle during active duty.  Subsequent 
treatment records note his complaints of left ankle pain.  A 
1991 CT scan revealed the presence of multiple loose bodies 
at the left ankle joint with small effusion.  Diagnoses 
included degenerative joint disease of the left ankle and 
soft tissue density.  In a March 1995 decision, service 
connection for his left ankle disability was established with 
a 10 percent evaluation.  In an August 1998 decision, the 
evaluation for his left ankle disorder was increased to 20 
percent disabling, effective March 1994 (the date of his 
original claim).  

Private medical records reflect that the veteran was seen on 
several occasions with complaints of right and left knee 
pain.  He underwent a right knee arthroscopy in April 1999.  
The postoperative diagnosis was right knee internal 
derangement.  Subsequent records also note a left knee 
meniscus tear.  

In an October 1999 statement, Michael Hinman, a certified 
registered physician's assistant, indicated that that the 
veteran experienced chronic bilateral knee pain, initially 
affecting the right knee.  He indicated that the right knee 
pain was associated with a change in gait due to left ankle 
pain.  It was noted that several medications were used in 
attempting to control his chronic pain.  Mr. Hinman opined 
that the veteran's current bilateral knee pain was causally 
related to his left ankle injury and the subsequent gait and 
stance changes.  

The veteran underwent a VA examination in February 2000.  The 
veteran reported increasing bilateral knee pain following a 
1991 left ankle injury.  It was noted that the veteran wore 
an ankle-foot orthotic and right knee brace to help relieve 
his pain.  The diagnostic impression was chronic bilateral 
knee joint strain, with grossly normal physical examination. 
Evidence of horizontal tears involving the medial meniscus of 
the left knee, confirmed by MRI study in March 1999 was also 
noted.  The examiner related that the veteran had a wide-
based mechanical gait and externally rotated his foot.  It 
was opined that the veteran's chronic bilateral knee pain and 
abnormal gait was related more to his abnormal walking gait 
than the service-connected residuals of a left ankle injury.  
However, the physician did explain whether the gait 
impairment was caused or in any way affected by the left 
ankle disability.  

In correspondence dated in February 2000, the veteran 
complained regarding problems with the VA examination and 
requested that another examination be scheduled.  

The RO denied the veteran's claims for secondary service 
connection essentially on the basis that the evidence failed 
to show that his bilateral knee condition, which involved 
tears of the medial meniscus, was related to his service-
connected left ankle condition.  

The Board notes, however, that there has been a significant 
change in the law during the pendency of the appeal.  
Moreover, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under the circumstances of this case, and in view of duty 
imposed by the Veterans Claims Assistance Act, the Board 
finds that additional development of the evidence in this 
case is warranted.  

The RO should obtain and associate with the claims file all 
outstanding records of pertinent medical treatment, to 
specifically include any records from VA medical facilities.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  

Thereafter, the RO should arrange for the veteran to undergo 
VA examination to obtain a medical opinion, based on 
examination of the veteran and a thorough review of the 
claims file, as to whether there is a medical relationship 
between his current right and left knee disabilities and the 
service connected left ankle disorder.  The veteran is hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Finally, as noted above, the veteran served in the Reserve 
for many years.  He is employed as a heavy equipment operator 
for the Department of the Army, at Fort Drum, New York.  It 
is possible that Reserve medical records and/or employment 
records would shed some light on the etiology and progression 
of the bilateral knee disorder.  

The RO should also undertake any other indicated notification 
and/or development action.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:


1.  The RO should take appropriate steps 
to obtain and associate with the claims 
file all of the veteran's outstanding 
pertinent medical records, to 
specifically include records from any VA 
medical facilities, as well as records 
from any other source(s) or 
facility(ies) identified by the veteran.  
In addition, all medical records 
compiled during his periods of Reserve 
service, to include annual examinations, 
should be obtained for inclusion in the 
file.  

2.  The veteran should be asked whether 
he ever filed an insurance claim or 
workers' compensation claim pertaining 
to bilateral knee disability.  If so, 
pertinent records should be obtained.  

3.  After all records received pursuant 
to the above-requested development are 
added to the claims file, the veteran 
should undergo a VA orthopedic 
examination to determine the nature and 
etiology of his current right and left 
knee disabilities.  The entire claims 
file, to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the physician designated to 
examine the veteran.  All indicated 
tests and studies should be 
accomplished, and all clinical findings 
reported in detail.  Based on 
examination of the veteran, review of 
his pertinent documented history (to 
include that noted herein), and 
consideration of sound medical 
principles, the examiner should provide 
a medical opinion as to whether it is at 
least as likely as not that the 
veteran's current right and left knee 
disabilities were caused or aggravated 
by his service-connected left ankle 
disorder, including any associated gait 
abnormality.  The examiner should 
indicate, specifically, whether any gait 
abnormality is attributable to the 
service-connected left ankle disorder.  
(See Allen v. Brown, 7 Vet. App. 439 
(1995)).  In rendering this opinion, the 
examiner should specifically comment on 
the 1999 statement of Mr. Hinman, as 
well as that of the VA examiner.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include reference to specific evidence 
of record), should be set forth in a 
typewritten report.  

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  

6.  After completion of all requested 
development, and any other indicated 
development/notification action, the RO 
should adjudicate the claim for 
secondary service connection for right 
and left knee disabilities in light of 
all pertinent evidence and legal 
authority, to include that cited to 
herein.  The RO must provide full 
reasons and bases for its 
determinations.

7.  If the claim remains denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case, and given the opportunity 
to respond, before the claims file is 
returned to the Board for further 
appellate consideration.  


The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


